Citation Nr: 1744086	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating for degenerative disc disease status post L4-L5 laminectomies higher than 10 percent prior to August 15, 2011; higher than 10 percent from October 1, 2011, to October 26, 2015; and higher than 20 percent from October 27, 2015.

2.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left ankle with residual bone spurs.

4.  Entitlement to an initial compensable rating for a right thumb sprain with degenerative joint disease prior to October 27, 2015.

5.  Entitlement to an initial compensable rating for right index finger degenerative joint disease prior to October 27, 2015.

6.  Entitlement to an initial rating higher than 30 percent for ankylosis of the right thumb and right index finger.

7.  Entitlement to an initial compensable rating for right little finger degenerative joint disease.

8.  Entitlement to service connection for a traumatic brain injury (TBI).

9.  Entitlement to service connection for migraine headaches, to include as secondary to degenerative disc disease status post L4-L5 laminectomies.

10.  Entitlement to service connection for a left hand condition.

11.  Entitlement to service connection for an acquired psychiatric condition, to include as secondary to service-connected conditions.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from May 1978 to august 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In an August 2012 rating decision, the RO assigned an initial 10 percent rating for a lumbar spine condition effective from February 28, 2011; an initial 10 percent rating for right leg radiculopathy effective from November 15, 2011; an initial 10 percent rating for a left ankle condition effective February 28, 2011; an initial noncompensable rating for a right thumb condition effective March 6, 2012;  an initial noncompensable rating for a right index finger condition effective March 6, 2012; and an initial noncompensable rating for a right little finger condition effective March 6, 2012.  The RO also denied service connection for a TBI, migraine headaches, left hand condition, and an acquired psychiatric condition.

In a January 2017 rating decision, the RO increased the rating for the lumbar spine condition to 20 percent effective October 27, 2015.  It also assigned a single 30 percent rating for the Veteran's right thumb and index finger conditions effective from October 27, 2015.

The Veteran was also denied a TDIU in a December 2015 rating decision, and that issue has been incorporated as part of this appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2017.  A copy of the hearing transcript is of record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is warranted prior to adjudicating the Veteran's claims on the merits.

First, the VA treatment records currently in the claims file are only dated through June 2013.  Records generated since that time may be relevant to the Veteran's claims, particularly his increased rating claims for the period in question, and should be obtained.

Second, the Veteran testified at his February 2017 hearing that his service-connected disabilities on appeal have worsened since they were last examined in October 2015.  Therefore, he should be afforded new examinations to determine the current severity of those conditions.

Third, the Veteran was afforded a VA examination in May 2012 to determine whether he had an acquired psychiatric condition secondary to his service-connected conditions.  The examiner stated that the Veteran had bipolar disorder, and that depression was associated with being off the appropriate medications for bipolar disorder, as well as situational stressors and/or substance abuse now in remission.  It was less likely than not that depression was due to pain.  The examiner did not, however, discuss whether bipolar disorder or associated depression was aggravated by the Veteran's service-connected conditions.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  A new examination addressing aggravation must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from June 2013 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his degenerative disc disease status post L4-L5 laminectomies and right leg radiculopathy.  The examiner should review the claims file in conjunction with the examination and obtain a relevant history from the Veteran.  All indicated tests and studies should be completed.

The examiner must specifically assess the severity of the Veteran's lumbar spine disability, including the current ranges of motion, along with any objective evidence of pain.  Range of motion should be tested in active motion, passive motion, weight-bearing, and no weight-bearing.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.

The examiner must also assess the nature and severity of any neurologic impairment associated with the lumbar spine disability, to include bladder or bowel incontinence.  The examiner must identify and assess the severity of radiculopathy in the lower extremities, to include findings pertaining to motor strength, reflexes, and sensation.

The examiner should also comment on the functional impact of the Veteran's lumbar spine condition and radiculopathy.

If the examiner is unable to conduct the required testing or concludes that such testing is not necessary, he/she must clearly explain why that is the case.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left ankle degenerative joint disease.  The examiner should review the claims file in conjunction with the examination and obtain a relevant history from the Veteran.  All indicated tests and studies should be completed.

The examiner must specifically assess the severity of the Veteran's left ankle disability, including the current ranges of motion, along with any objective evidence of pain.  Range of motion should be tested in active motion, passive motion, weight-bearing, and no weight-bearing.  Comparable testing should also be completed for the right ankle.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.

The examiner should also comment on the functional impact of the Veteran's left ankle disability.

If the examiner is unable to conduct the required testing or concludes that such testing is not necessary, he/she must clearly explain why that is the case.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right thumb, right index finger, and right little finger disabilities.  The examiner should review the claims file in conjunction with the examination and obtain a relevant history from the Veteran.  All indicated tests and studies should be completed.

The examiner must specifically assess the severity of the Veteran's finger disabilities, including the current ranges of motion, along with any objective evidence of pain.  Range of motion should be tested in active motion, passive motion, weight-bearing, and no weight-bearing.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.

The examiner should also comment on the functional impact of the Veteran's right thumb, index finger, and little finger disabilities.
If the examiner is unable to conduct the required testing or concludes that such testing is not necessary, he/she must clearly explain why that is the case.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The examiner should review the claims file in conjunction with the examination and obtain a relevant history from the Veteran.  All indicated tests and studies should be completed.  The examiner must then address the following questions:

a.  What are the currently diagnosed psychiatric conditions?

b.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is caused by the Veteran's other medical conditions?  If so, which ones?

c.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by (i.e., worsened by) the Veteran's other medical conditions?  If so, which ones?

In addressing these questions, the examiner should specifically consider VA mental health records from January 2012 which show the Veteran reported struggling with neck and back pain, and that pain was a factor in not sleeping.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

5.  Following completion of the above, readjudicate the Veteran's claims.  For claims not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning those issues to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




